Citation Nr: 0411236	
Decision Date: 04/29/04    Archive Date: 05/06/04

DOCKET NO.  03-17 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for muscle injury to the 
bilateral shoulders.

4.  Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel





INTRODUCTION

The veteran served on active duty from February 1970 to October 
1971.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which denied the veteran's claims for service connection for 
hearing loss, tinnitus, and muscle injury to the bilateral 
shoulders, and granted his claim for service connection for PTSD, 
and assigned a 10 percent disability rating to this disorder  The 
veteran filed a timely appeal to the denials of his claims for 
service connection and to the initial disability rating assigned 
for his PTSD.

The Board notes that in January 2003, following the receipt of VA 
psychiatric progress notes, the RO issued a rating decision which 
increased the disability evaluation for the veteran's service-
connected PTSD from 10 percent to 30 percent disabling, effective 
back to the October 26, 2000 date of service connection for this 
disorder.  The Board notes that in a claim for an increased 
rating, "the claimant will generally be presumed to be seeking the 
maximum available benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less than 
the maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  There is nothing in the record to show that 
the veteran expressly stated that he was only seeking a 30 percent 
rating for his PTSD disorder.  Further, there is no written 
withdrawal of this issue under 38 C.F.R. § 20.204 (2003).  
Therefore, the issue of an increased initial disability rating for 
PTSD remains in appellate status.

The Board observes that in June 2003, the veteran executed an 
Appointment of Individual as Claimant's Representative appointing 
R. Edward Bates as his representative for his claims before VA.  
On March 12, 2004, the Board sent a letter to the veteran 
informing him that VA had revoked Mr. Bates's authority to 
represent claimants, effective July 28, 2003.  The veteran was 
then informed of his options regarding representation, and 
provided appropriate forms to appoint a new representative, if 
desired.  He was informed that if the Board did not receive a 
response from him, or a new representative, within 30 days of the 
date of the letter, the Board would assume that he wished to 
represent himself and would resume review of his appeal.  As 30 
days have expired without a response from the veteran or a new 
representative, the Board finds that appellate review of the 
veteran's claims is appropriate at this time.

The issue of the veteran's entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  As to the issues of service connection for hearing loss, 
tinnitus, and muscle injuries to the bilateral shoulders, there 
has been compliance with the duty to assist and duty to notify 
provisions of the Veterans Claims Assistance Act of 2000.

2.  The veteran's claim for an initial disability rating in excess 
of 30 percent for PTSD did not arise from an application for 
benefits, but rather stemmed from a notice of disagreement to the 
effective date assigned by a VA rating decision granting service 
connection for this disability.

3.  The medical evidence indicates that the veteran's current 
hearing loss, tinnitus, and muscle injury to the bilateral 
shoulders are not due to service or to a service-connected 
disorder.

4.  The veteran's PTSD is manifested by suicidal ideation, near-
continuous depression affecting the ability to function 
independently, appropriately and effectively, impaired impulse 
control, difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.



CONCLUSIONS OF LAW

1.  Hearing loss was neither incurred in nor aggravated by the 
veteran's active duty military service, nor may not it be presumed 
to have been incurred during such service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003). 

2.  Tinnitus was neither incurred in nor aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2003). 

3.  The veteran's muscle injury to the bilateral shoulders was not 
incurred in or aggravated by active service and was not 
proximately due to, the result of, or aggravated by his service-
connected residuals of a shrapnel wound to the neck. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2002).

4.  The schedular criteria for an initial 70 percent evaluation 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, Congress passed the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)].  The VCAA eliminated the former 
statutory requirement that claims be well-grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003).  In this case, the veteran's 
claims for service connection were filed in October 2000, prior to 
the November 2000 effective date of the VCAA, and remain pending. 
Thus, the provisions of the VCAA are applicable in this case.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

As to the veteran's claims for service connection on appeal, i.e., 
entitlement to service connection for hearing loss, tinnitus, and 
muscle injuries to the bilateral shoulders, the Board finds that, 
in the present case, the veteran was provided adequate notice as 
to the evidence needed to substantiate these claims, as well as 
notice of the specific legal criteria necessary to substantiate 
these claims.  The Board concludes that discussions as contained 
in the initial rating decision dated in July 2002, in the 
statement of the case (SOC) issued in April 2003, and in 
correspondence to the veteran have provided him with sufficient 
information regarding the applicable regulations regarding the 
evidence necessary to substantiate his service connection claims.  

In particular, in a lengthy letter sent to the veteran in February 
2002, the RO provided the veteran with detailed information about 
the new rights provided under the VCAA, including the furnishing 
of forms and notice of incomplete applications under 38 U.S.C.A. § 
5102, providing notice to claimants of required information and 
evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's service connection 
claims, and specifically identified what evidence was needed from 
the veteran versus what evidence VA would attempt to procure.  The 
Board finds, therefore, that such documents are in compliance with 
the VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his representative 
further plainly show through their statements and submissions of 
evidence that the veteran understands the nature of the evidence 
needed to substantiate his claims.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence has been met.  The Board concludes that VA does not have 
any further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this time, 
all relevant facts have been properly developed with respect to 
these issues, and that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained.  The evidence of record includes the veteran's service 
medical records, post-service private treatment records and 
statements, VA outpatient treatment notes and examination reports, 
including medical opinions regarding the etiology of the veteran's 
hearing loss, tinnitus, and shoulder disorder, and several 
personal statements made by the veteran in support of his claims.  
The RO has obtained all pertinent records regarding the issues on 
appeal and has effectively notified the veteran of the evidence 
required to substantiate his claims.  The Board is not aware of 
any additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claims.  In light of the foregoing, the Board finds that 
under the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate his 
claims and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

As to the final issue on appeal, the Board observes that the 
increased initial disability rating issue was first raised in a 
notice of disagreement submitted in response to VA's notice of its 
decision on a claim for service connection for PTSD.  Under 38 
U.S.C. § 5103(a), VA, upon receipt of a complete or substantially 
complete application, must notify the claimant of the information 
and evidence necessary to substantiate the claim for benefits.  
However, in this case the increased initial disability rating 
issue on appeal did not stem from an application for benefits, but 
rather stemmed from a notice of disagreement to the initial 
disability rating assigned by a VA rating decision.  Under 38 
U.S.C. § 7105(d), upon receipt of a notice of disagreement in 
response to a decision on a claim, the "agency of original 
jurisdiction" must take development or review action it deems 
proper under applicable regulations and issue a statement of the 
case if the action does not resolve the disagreement either by 
grant of the benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its decision on a 
claim, VA receives a notice of disagreement that raises a new 
issue, section 7105(d) requires VA to take proper action and issue 
a statement of the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-03.  

In any case, the Board notes that the April 2003 SOC, as well as 
subsequent letters sent to the veteran, informed him of the 
information and evidence needed to substantiate his increased 
initial disability rating claim.  The SOC informed the veteran of 
the regulations governing increased ratings and provided the 
rating criteria for PTSD.  Furthermore, all the pertinent evidence 
is already of record.  In light of the above, further development 
in this regard would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA has 
satisfied its obligation to notify.  

Additionally, the veteran does not allege, nor does the record 
reflect, that there exists outstanding evidence relevant to the 
issue of entitlement to an increased initial disability rating for 
PTSD.  As such, the Board finds the VA's duty to assist in this 
case has been met.  Taking these factors into consideration, there 
is no prejudice to the veteran in proceeding to consider his claim 
for this benefit.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

I.  Service Connection Claims

In order to establish service connection for a claimed disability, 
the facts, as shown by the evidence, must demonstrate that a 
particular injury or disease resulting in a current disability was 
incurred in or aggravated coincident with service in the Armed 
Forces.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2003). 

Service connection generally requires:  (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
inservice disease or injury and the present disease or injury.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995); see also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  Where the determinative issue involves medical etiology 
or a medical diagnosis, competent medical evidence is required to 
support this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not competent to 
offer medical opinions.  See Epps, supra; Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In addition, a claim may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during an 
applicable presumption period and still has such a condition.  
Such evidence must be medical unless it relates to a condition as 
to which, under the case law of the United States Court of Appeals 
for Veterans Claims (Court), lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
established on the basis of § 3.303(b) if the condition observed 
during service or any applicable presumption period still exists, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498. Also, certain 
chronic diseases, including sensorineural hearing loss, manifested 
or aggravated to a compensable degree within the appropriate time 
period shall be granted service connection, even though there is 
no record of such disease in service.  38 C.F.R. §§ 3.307, 3.309 
(2003).

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine whether 
the evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the veteran engaged in combat during service.  
In cases where  injuries are alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette v. 
Brown, 82 F.3d 389 (1996).  When an injury or disease is alleged 
to have been incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, consistent 
with the circumstances, conditions, or hardships of combat, even 
if there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2002).  "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d at 392.  Such 
credible, consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection, but eases the combat veteran's 
burden of demonstrating the occurrence of some inservice incident 
to which the current disability may be connected.  Collette, 82 
F.3d at 392.  The reduced evidentiary burden only applies to the 
question of service incurrence, and not to the question of either 
current disability or nexus to service, both of which generally 
require competent medical evidence.  Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

A. Hearing loss and Tinnitus

In this case, the veteran asserts that he incurred hearing loss 
and tinnitus in 1970, while in service, when he was exposed to the 
percussive blasts of grenade and mine explosions.  The veteran's 
service medical records confirm that on August 5, 1970, the 
veteran suffered an open penetrating wound to the neck as a result 
of a hostile mine explosion.  While a review of the veteran's 
service medical records does not reveal any information confirming 
his assertions of exposure to grenade blasts, the Board finds that 
since the veteran served in combat, and the allegations are 
consistent with the circumstances, conditions, or hardships of 
combat, the veteran's reports of having been exposed to grenade 
explosions in 1970 must be accepted as true as well.

However, as noted above, the reduced evidentiary burden for combat 
veterans only applies to the question of service incurrence, and 
not to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  In this case, there is ample medical evidence showing 
that the veteran currently has both bilateral and tinnitus, first 
shown by the record in January 2002.  The only remaining issue to 
be resolved is whether such hearing loss and tinnitus is related 
to service, as contended by the veteran, to particularly include 
the grenade and explosive blasts sustained by the veteran.

The Board observes that while all the hearing loss and tinnitus 
examinations of record recorded the veteran's reports of having 
been exposed to grenade and mine explosions in service and having 
suffered from difficulty hearing ever since that time, only one 
examiner actually offered an opinion as to whether these 
explosions caused the veteran's current hearing loss.  This 
opinion was rendered by a VA audiologist at the time of a VA 
audiological examination in January 2002.  At that time, the 
examiner recorded the veteran's reports of having been exposed to 
grenade and mine explosions in 1970 in Vietnam, and having 
experienced both difficulty hearing and ringing in both ears since 
that time.  In reviewing the veteran's claims file, the examiner 
offered the following observations and medical opinion:

Review of veteran's service medical records indicates that 
preinduction audiometric examination had been done on September 3, 
1969.  Hearing threshold measurements had been done at 500, 1000, 
2000 and 4000 Hz results of which had shown normal hearing 
bilaterally.  Audiometric threshold measurements had been done at 
the same frequencies at the time of the veteran's separation from 
the armed forces (August 29, 1971) results of which had shown 
normal hearing at these frequencies bilaterally.  The veteran['s] 
hearing had also been tested at the time at the time of his 
separation from the armed forces using whisper as well as soft 
voice results of which he had been reported to be 16/15.  These 
results indicate that the veteran's hearing had not change[d] at 
the time of his separation from the armed forces and this hearing 
had been normal at the frequencies tested in both ears.  The 
veteran's audiogram shows a significant hearing loss in both ears, 
the reason of which is not clear; however, from review of the 
veteran's service medical record it may be concluded that neither 
veteran's hearing loss nor his reported tinnitus could be 
contributed to his military service.  The reason for this is that 
the veteran's hearing was normal in the 500-4000 Hz region when he 
was discharged from the armed forces and the veteran's current 
audiogram shows a very significant hearing loss at these 
frequencies in both ears.

The Board has considered the veteran's own contentions, as set 
forth in various correspondence sent to VA, attesting to his 
belief that his current hearing loss and tinnitus are related to 
his active duty military service.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection.  However, as the veteran is not a medical expert, he 
is not qualified to express an opinion regarding any medical 
causation of his hearing loss and tinnitus disorders.  As it is 
the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions as 
to diagnosis and causation, Jones v. Brown, 7 Vet. App. 134, 137 
(1994), the veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Thus, the Board finds that the veteran's contention that 
his current hearing loss and tinnitus, first shown by the record 
in 2002, are related to grenade and mine blasts experienced while 
in the military more than 30 years earlier cannot be accepted as 
competent evidence.

Thus, after a careful review of the record, the Board finds that 
the preponderance of the evidence is against the claims for 
service connection for hearing loss and tinnitus.  In reaching 
this decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is against 
the veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Muscle Injuries to the Bilateral Shoulders

The veteran has also claimed entitlement to service connection for 
muscle injuries to his shoulders, which he asserts is due to the 
shell fragment wound injury to the neck he sustained in Vietnam, 
and for which he is service connected.  The Board observes that 
the veteran's service medical records are negative for any 
evidence of recorded complaints or diagnoses of, or treatment for, 
disorders of either shoulder.  On the contrary, at the time of the 
veteran's service separation examination, the examiner noted that 
the veteran's upper extremities were "Normal,"  Similarly, at the 
time of a Report of Medical History completed by the veteran in 
August 1971, the veteran indicated "No" when asked if he had ever 
had or currently had swollen or painful joints, painful or "trick" 
shoulder or elbow, or arthritis, rheumatism or arthritis.

Several VA outpatient treatment notes dated in 2001 and 2002 refer 
to generalized joint aches and pains, and some note more specific 
complaints of bilateral shoulder pain.  Of note is a VA outpatient 
treatment note dated in November 2001, at which time the examiner 
noted that he had injected the veteran in both shoulders to 
treatment his "impingement syndrome."  The veteran expressed 
relief, and was told to return as needed.

In May 2002, the veteran underwent a complete VA orthopedic 
examination.  At that time, the veteran complained of chronic pain 
in both shoulders, particularly with forward elevation of the arms 
to 120 degrees or more.  The examiner noted the recent VA 
treatment in November 2001 for this problem.  The examiner then 
offered the following medical opinion:

Veteran does complain of pain upon palpation to the bilateral 
shoulders.  Pain is particularly worse with elevation of shoulders 
greater than 120 degrees with forward flexion or abduction.  The 
problem appears to be more of an impingement syndrome, which is a 
structural problem with the bony apparatus of the shoulder.  This 
appears to be a separate entity as opposed to the injury of the 
neck with the foreign body.  I do not consider the problems with 
the shoulder, [for] which the orthopedics are discussing possible 
surgery secondary to impingement syndrome as being related to the 
shrapnel wound to the neck.

As was the case with the veteran's hearing loss and tinnitus, the 
only evidence which purports to link the veteran's current 
shoulder problems to service is his own contentions.  Once again, 
the Board does not doubt the sincerity of the veteran's belief in 
this claimed causal connection, but as the veteran is not a 
medical expert, he is not qualified to express an opinion 
regarding any medical causation of his stomach disorder.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-5.  Thus, the Board 
finds that the veteran's contention that his current bilateral 
shoulder disorder, diagnosed as impingement syndrome, is related 
to the shrapnel wound injury to the neck incurred while in the 
military cannot be accepted as competent evidence.

Thus, after a careful review of the record, the Board finds that 
the preponderance of the evidence is against the claim of service 
connection for muscle injuries to the bilateral shoulders.  In 
reaching this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
is against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Increased Initial Disability Rating Claim

The veteran has claimed entitlement to an increased rating for his 
service-connected PTSD.  This is an original claim placed in 
appellate status by a notice of disagreement (NOD) taking 
exception to the initial rating award dated in July 2002.  Under 
these circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the veteran's 
disability from the effective date of service connection to the 
present.  Fenderson v. West, 12 Vet. App. 119, 127 (1999), citing 
Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned "in the 
light of the whole recorded history").  This obligation was 
satisfied by the various examinations and treatment reports 
described below, and the Board is satisfied that all relevant 
facts have been properly and sufficiently developed.  In addition, 
in cases where the claim for a higher evaluation stems from an 
initial grant of service connection for the disability at issue, 
as here, "staged" ratings may be assigned if there is a material 
change in the degree of disability during the pendency of the 
appeal.  See generally Fenderson, 12 Vet. App at 119. 

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
it is the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  38 C.F.R. § 
4.3 (2002).

Evidence relevant to the veteran's claim for an initial disability 
rating in excess of 30 percent for PTSD includes the report of a 
VA PTSD Assessment conducted in May 2001.  At that time, the 
veteran reported that he lived with his parents, and had recently 
separated from his second wife after 18 years of marriage.  His 
longest employment since discharge was with a print shop, where he 
worked for 5 years.  He stated that he had had in excess of 40 
jobs since service.  He stated that he was close to both his 
children.

The veteran underwent extensive psychiatric testing, including the 
Combat Exposure Scale, the Mississippi Scale for Combat Related 
PTSD, the Beck Depression Inventory, and the Impact of Event Scale 
- Revised (IES-R).  The veteran's score on the Mississippi Combat 
Scale was 138, and the examiner noted that scores above 107 had 
been shown to identify PTSD 90 percent of the time.  The veteran's 
score on the Avoidance subset of the IES-R was consistent with the 
avoidance and numbing aspects of PTSD.  He also had a score of 19 
on the Intrusion subset of the IES-R, with the mean score for 
patients with PTSD being 23.1.  The veteran's results on the Beck 
Depression Inventory indicated severe depression. 

On examination, the veteran reported recurrent and intrusive 
thoughts of Vietnam and frequent nightmares.  He stated that when 
he had these intrusive thoughts and/or nightmares he felt sorrow, 
sadness and depression.  He reported that he avoided stimuli 
associated with his Vietnam trauma, and did not talk with other 
veterans about Vietnam.  He avoided family reunions and crowds.  
He expressed no interest in any activities that he once enjoyed, 
such as fishing, hunting and playing music.  He stated that he 
found it hard to get close to others and did not trust people in 
general.  He reported difficulty falling and staying asleep, as 
well as severe difficulty with memory.  He also showed an 
exaggerated startle response during the interview when a door in 
the office hallway slammed.  The examiner summarized that the 
veteran's PTSD caused "significant impairment in social, 
occupational, and familial areas of functioning."

Following this examination, the examiner rendered a diagnosis of 
PTSD, chronic.  A global assessment of functioning (GAF) score was 
not provided.

A VA psychiatric progress note dated in November 2001 shows that 
at the time of his scheduled appointment, the veteran appeared 
tense and anxious, and stated that he had recently had an increase 
in anger and hostility.  He also reported the stress of severe 
financial problems and that his son was very depressed and 
suicidal.  He reported continuing nightmares about the war, and 
stated that he hated to go to sleep for fear of having bad 
nightmares.  He denied suicidal ideation but stated that he had 
been feeling very angry.  The examiner rendered an Axis I 
diagnosis of PTSD, and assigned a GAF score of 45.

At the time of follow-up VA psychiatric treatment in February 
2002, the veteran reported fitful sleep and difficulty with 
flashbacks.  He was reportedly using several prescription 
medications to held deal with his depression.  The examiner 
rendered an Axis I diagnosis of PTSD, and assigned a GAF score of 
48.

The veteran again underwent a VA PTSD examination in May 2002.  At 
that time, the veteran complained of sleep disturbance, 
flashbacks, nightmares and difficulty breathing.  He reported 
survivor's guilt.  He stated that he had attended group therapy 
for the past 2 years, which had been tremendously beneficial in 
terms of coping with his symptoms and managing them.  He admitted 
to loss of enjoyment in activities he used to enjoy, though this 
was getting better.  He reported that he was trying to stay away 
from people, and that he tried to leave stores as quickly as 
possible.  The veteran reported having been married and divorced 
twice, with a 32-year old daughter from his first marriage and an 
18-year old son from his second marriage.  He stated that he 
currently lived with his parents.  He reported that he had mostly 
done factory work since service, and that his longest employment 
was no more than 5 years.

On mental status examination, the veteran appeared neat, clean and 
appropriately dressed.  He was polite and cooperative and 
maintained good eye contact.  His affect was moderately anxious 
and mildly constricted and dysphoric.  However, he was able to 
smile easily.  His speech was clear and coherent, though his 
speech was slightly rapid and somewhat disorganized.  He denied 
any active suicidal thoughts.  He admitted to past homicidal 
thoughts prior to starting group therapy.  When asked about 
hallucinations, he said that he hears someone talking to him.  He 
also readily admitted to paranoid ideation.

The veteran was alert and oriented to all 4 spheres.  He 
registered 3 objects on the first trial and recalled 2 of the 3 
after 5 minutes.  Attention and concentration were moderately 
compromised.  Intellect seemed average, and insight and judgment 
were both grossly intact.  Following this examination the examiner 
rendered Axis I diagnoses of PTSD - mild and a history of alcohol 
abuse.  An overall GAF score of 60-68 was assigned, though in 
later remarks the examiner stated that "Based on the above 
evaluation, the Veteran experiences symptoms consistent with 
diagnosis of Post-traumatic stress disorder based on DSM-IV, and 
his GAF score for the above condition is estimated to be 68."

A VA psychiatric progress note dated in September 2002 indicates 
that the veteran appeared anxious, and complained of increased 
lethargy and anhedonia.  He denied suicidal or homicidal ideation.  
He continued to suffer from nightmares about Vietnam.  The 
examiner noted that the veteran's psychiatric symptoms "are 
significant and have not responded fully to medications at any 
time."  An Axis I diagnosis of PTSD was rendered, and a GAF score 
of 50 was assigned.

VA psychiatric progress notes dated from September 2002 to June 
2003 indicate continuing therapy, with ongoing complaints of 
depression, frustration and anger, as well as sleep disturbance 
including nightmares.  A progress note dated in February 2003 
indicates that the veteran was moderately well groomed and 
appeared anxious.  He reported a lot of problems with road rage 
and anger.  He denied any suicidal or homicidal ideation.  He 
reported that he had problems with impulse control and emotions.  
He was reportedly hypervigilant, and continued to have nightmares.  
He stated that at times, he locked himself in his home for as much 
as three days because he was afraid he would act impulsively.  
Following this session, the therapist rendered an Axis I diagnosis 
of PTSD, and assigned a GAF score of 50.

A progress note dated in March 2003 noted many of the same 
complaints of sleep difficulties, with nightmares 3 to 4 times per 
week.  He also reported periods of depression, crying at times for 
no apparent reason, and some suicidal thoughts.  He stated that he 
had controlled his anger.  He reported that he felt like he was on 
the outside looking in and did not fit in with anyone.  He also 
complained of frequent intrusive thoughts of Vietnam.

In April 2003, the veteran stated that he had gotten drunk the 
night before and ended up receiving 2 misdemeanor charges.  He 
stated that he was experiencing "significant problems" with sleep, 
intrusive thoughts and depression.  He reported that he had a hard 
time controlling his impulses.  The therapist discussed the 
possibility of inpatient PTSD treatment with the veteran.  At the 
time of subsequent VA treatment later in April 2003, the veteran 
reported that he had been doing poorly.  He stated that he was 
"very depressed" and had experienced suicidal ideation.

A VA progress note dated in May 2003 indicates that the veteran 
was somewhat anxious and reported that he was "losing control."  
The therapist noted that the veteran had a tremendous amount of 
survivor's guilt.  He opined that "I believe the severity of his 
illness is great and is definitely in exacerbation at this time."  
An Axis I diagnosis of PTSD was rendered, with a GAF score of 45 
assigned.  The therapist stated that "for his safety and the 
safety of others, I believe [the veteran] should be hospitalized 
until his is stabilized on medications."  The Board observes that 
the veteran was taken by ambulance from this therapy session to a 
VA Medical Center for psychiatric hospitalization.

A VA discharge summary dated in May 2003 indicates that the 
veteran was placed under close observation on admission, and was 
started on medication to try to deal with depression and PTSD.  
Upon discharge, he was feeling good and stated that he would go 
for psychiatric follow-up.  Final Axis I diagnoses at discharge 
included PTSD, alcohol abuse and impulse control disorder.  A GAF 
of 54 was assigned.

Most recently, the veteran was again seen for individual 
psychiatric therapy in June 2003.  At that time, the veteran 
reported some increase in depression over the past 4 to 5 days.  
He stated that he had particular difficulty at night.  He reported 
frequent suicidal ideation and frequent memories of Vietnam.  He 
reported that he spent most of his time alone, around his home.  
He avoided news, movies and other triggers for intrusive thoughts 
and nightmares of Vietnam.  He reported that he still had a lot of 
anger, and had been driving less and avoiding people to avoid 
getting angry.  

The veteran's PTSD has been evaluated as 30 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411, which employs a general rating formula for mental disorders.  
Under these criteria, a 10 percent evaluation is warranted when a 
mental disorder, including PTSD, causes occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress, or symptoms controlled by 
continuous medication.  

A 30 percent evaluation is warranted when such disorder creates 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood; anxiety; suspiciousness; panic 
attacks (weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when such disorder creates 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work relationships.  

A 70 percent evaluation is warranted if such disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish and 
maintain effective relationships.  

Finally, a 100 percent evaluation is warranted when such disorder 
creates total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

Following a thorough review of the evidence, the Board finds that 
the veteran's PTSD more closely corresponds to the level of 
severity contemplated by a 70 percent rating under DC 9411.  He 
has frequently and consistently exhibited many of the symptoms 
contemplated for a 70 percent rating, including suicidal ideation, 
near-continuous depression affecting the ability to function 
independently, appropriately and effectively, impaired impulse 
control, difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships.  As 
the above evidence shows, the veteran's main complaint is often of 
severe depression, and he has repeatedly reported suicidal 
ideation, to the extent that he was recently hospitalized "For his 
safety and the safety of others."  The veteran suffers from 
extreme anger and lack of impulse control, and has even recently 
been diagnosed with impulse control disorder.  He clearly suffers 
from difficulty adapting to stressful circumstances, and avoids 
driving, interacting with others, reading the news or watching 
television because of his fear that these will trigger either rage 
(in the case of driving and other people) or intrusive thoughts 
and nightmares of Vietnam (in the case of the news and 
television).  He has severe difficulty establishing and 
maintaining effective relationships, as he has recently been 
divorced for the second time and isolates himself, avoiding others 
and staying home all day.  

Furthermore, the Board finds that this level of severity is 
consistent with the GAF scores assigned to the veteran's PTSD, 
which, with the exception of the GAF score of 68 assigned 
following examination in May 2002 and the GAF score of 54 assigned 
in May 2003 following intensive inpatient therapy, have 
consistently ranged from 45 to 50.  According to the GAF scale 
contained in the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), a GAF score between 41 to 50 
is assigned when overall functioning is characterized by serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  The Board notes that this level of severity is quite 
similar to that contemplated by a 70 percent rating, listing many 
of the same symptoms.

However, the Board finds that the evidence does not show that the 
veteran's PTSD meets the criteria for a 100 percent rating under 
DC 9411.  Indeed, with the sole exception of the persistent danger 
of hurting self or others, the evidence does not show that the 
veteran exhibits any of the criteria for a 100 percent rating, 
such as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of close 
relatives, own occupation, or own name.  As such, an initial 
disability rating in excess of 70 percent for the veteran's PTSD 
is not warranted.

In reaching the foregoing decision, the Board has also given 
consideration to the potential application of 38 C.F.R. § 
3.321(b)(1) (2003).  In this regard, however, the evidence does 
not show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular rating 
standards.  The current evidence of record does not demonstrate, 
nor has it been contended, that this disability has resulted in 
frequent periods of hospitalization.  Indeed, the evidence shows 
only one short period of hospitalization for treatment of PTSD in 
May 2003, as detailed above.  Moreover, while this disability may 
have an adverse effect upon employment, as noted by the veteran, 
it bears emphasis that the schedular rating criteria are designed 
to take such factors into account.  Accordingly, with the lack of 
evidence showing unusual disability not contemplated by the Rating 
Schedule, the Board concludes that a remand to the RO, for 
referral of this issue to the VA Central Office for consideration 
of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted. 



ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for muscle injuries to the bilateral shoulders 
is denied.

An initial 70 percent disability rating for the veteran's PTSD is 
granted, subject to the controlling regulations governing the 
payment of monetary awards.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



